DETAILED ACTION
This office action is in response to applicant’s filing dated March 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 2, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 8 and 10. 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an ester-linked statin derivative of formula (FIa) in the reply filed on March 2, 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2022.
Applicant’s election without traverse of Compound (FId):

    PNG
    media_image1.png
    313
    957
    media_image1.png
    Greyscale
 as the single disclosed compound of Formula (FIa) and a compound as the elected product species in the reply filed on March 2, 2022 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2022.
Claims 1-7 are presently under examination as they relate to the elected species: Compound (FId):

    PNG
    media_image1.png
    313
    957
    media_image1.png
    Greyscale

and a compound.

Priority
The present application claims benefit of US Provisional Application Nos. 62/873,277 and 62/873,293 filed on July 12, 2019.  The effective filing date of the instant application is July 12, 2019.

Drawings
Acknowledgement is made of the drawings received on July 10, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (WO 2018/075994 A1, published April 26, 2018).
Yin teaches a sensitizer compound which is a DZ-DRG amide or ester conjugate wherein a DZ-residue  of formula (FI) via an amide or ester bond is linked to a drug (DRG) wherein the conjugated drug (DRG is simvastatin (claim 1): 

    PNG
    media_image2.png
    362
    1026
    media_image2.png
    Greyscale

Moreover, Yin teaches a sensitizer Compound 6:
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]Compound 6
    PNG
    media_image3.png
    377
    1160
    media_image3.png
    Greyscale


Compound 6 differs from the instantly elected compound in the positions denoted by an arrow labeled A and B.  In particular, the DZ residue of Compound 6 is linked to the simvastatin residue with a propylene (A) amide (B) linker, while the DZ residue of the instant claims is linked to the simvastatin residue with an ethylene ester linker.  With regard to the ester vs amide linkage at position B, Yin contemplates the use of either bond to form conjugate compounds.  With regard to the ethylene vs propylene linker, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Moreover, MPEP 2143.I.B. states:   
It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound. As a second example, it could be possible to view a claimed compound as consisting of two known compounds attached via a chemical linker. The claimed compound might properly be found to have been obvious if there would have been a reason to link the two, if one of ordinary skill would have known how to do so, and if the resulting compound would have been the predictable result of the linkage procedure.  
In the instant case, as taught by Yin conjugate compounds comprising a DZ-residue and a simvastatin residue was known in the art (i.e. a compound comprising two known compounds DZ and simvastatin attached via a chemical linker).  Thus, it was known in the art to link these two compounds and it would be obvious to utilize known linkage procedures to arrive at the instantly elected compound with a reasonable expectation of success.
Taken together, all this would result in the compounds of claims 1-7 with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 and 22 of copending Application No. 16/343,732 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to an ester-linked statin derivative of formula (FIa).
The copending claims are directed to a dye-therapeutic moiety conjugate of formula (I):

    PNG
    media_image4.png
    205
    548
    media_image4.png
    Greyscale

which is similar to instant Formula (FIa), wherein the definitions of R1 and R2 overlap with corresponding variables R2 and R3 of the instant claims.  The definitions of copending A and R3 overlap with the definitions of corresponding variables A and R1 of the instant claims.  Moreover, R4 of the corresponding claims comprises alkyl-carboxyl-THM (claim 21) and THM is a therapeutic moiety including simvastatin.  Thus, the claims of the copending claims comprises a DZ-residue and a simvastatin residue connected by a linker.  
MPEP 2143.I.B. states:   
It could be possible to view a claimed compound as consisting of two known compounds attached via a chemical linker. The claimed compound might properly be found to have been obvious if there would have been a reason to link the two, if one of ordinary skill would have known how to do so, and if the resulting compound would have been the predictable result of the linkage procedure.  In the instant case, the compound of the copending claims comprise a DZ-residue and a simvastatin residue (i.e. a compound comprising two known compounds DZ and simvastatin attached via a chemical linker).  Thus, it was known in the art to link these two compounds and it would be obvious to utilize known linkage procedures to arrive at a compound of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-9, 11 and 12 of copending Application No. 16/343,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to an ester-linked statin derivative of formula (FIa).
The copending claims are directed to a sensitizer compound comprising a DZ residue of formula (FI):

    PNG
    media_image5.png
    317
    843
    media_image5.png
    Greyscale

Via an amide or ester bond is linked to the residue of a drug (DRG) wherein the conjugated drug (DRG) is simvastatin.  Thus, the claims of the copending claims comprises a DZ-residue and a simvastatin residue connected by a linker.  
MPEP 2143.I.B. states:   
It could be possible to view a claimed compound as consisting of two known compounds attached via a chemical linker. The claimed compound might properly be found to have been obvious if there would have been a reason to link the two, if one of ordinary skill would have known how to do so, and if the resulting compound would have been the predictable result of the linkage procedure.  In the instant case, the compound of the copending claims comprise a DZ-residue and a simvastatin residue (i.e. a compound comprising two known compounds DZ and simvastatin attached via a chemical linker).  Thus, it was known in the art to link these two compounds and it would be obvious to utilize known linkage procedures to arrive at a compound of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-7 are rejected.
No claim is allowed.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628